Name: 87/255/EEC: Council Decision of 28 April 1987 concerning the conclusion of an Agreement in the form of an Exchange of Letters concerning the provisional application of the Agreement between the European Economic Community and the Republic of Seychelles on fishing off Seychelles
 Type: Decision
 Subject Matter: European construction;  Africa;  fisheries
 Date Published: 1987-05-07

 Avis juridique important|31987D025587/255/EEC: Council Decision of 28 April 1987 concerning the conclusion of an Agreement in the form of an Exchange of Letters concerning the provisional application of the Agreement between the European Economic Community and the Republic of Seychelles on fishing off Seychelles Official Journal L 119 , 07/05/1987 P. 0024 - 0024*****COUNCIL DECISION of 28 April 1987 concerning the conclusion of an Agreement in the form of an Exchange of Letters concerning the provisional application of the Agreement between the European Economic Community and the Republic of Seychelles on fishing off Seychelles (87/255/EEC) THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, and in particular Article 167 (3) thereof, Having regard to the proposal from the Commission (1), Whereas the Agreement between the Government of the Republic of Seychelles and the European Economic Community on fishing off Seychelles, signed at Brussels on 23 May 1985 (2), has been denounced by the Republic of Seychelles, at the end of its first three-year period of application; Whereas, pursuant to Article 13 of the Agreement, the Community and the Republic of Seychelles have conducted negotiations in order to determine the necessary amendments to the Agreement; Whereas, as a result of those negotiations, a new Agreement was initialled on 3 December 1986 under which the fishermen of the enlarged Community retain the fishing opportunities open to them in the waters under the sovereignty or jurisdiction of the Seychelles; Whereas, in order to maintain without interruption the fishing activities of the vessels of the enlarged Community, the two parties also initialled an Exchange of Letters providing for the provisional application of the new Agreement from 18 January 1987; whereas it is therefore imperative to approve this Exchange of Letters as soon as possible pending the conclusion of the Agreement on the basis of Article 43 of the Treaty, HAS DECIDED AS FOLLOWS: Article 1 The Agreement in the form of an Exchange of Letters concerning the provisional application of the Agreement between the European Economic Community and the Republic of Seychelles on fishing off Seychelles is hereby approved on behalf of the Community. The texts of the Agreement in the form of an Exchange of Letters and Agreement are attached to this Decision. Article 2 The President of the Council is hereby authorized to designate the persons empowered to sign the Agreement in the form of an Exchange of Letters in order to bind the Community. Done at Luxembourg, 28 April 1987. For the Council The President P. DE KEERSMAEKER (1) OJ No C 81, 28. 3. 1987, p. 7. (2) OJ No L 149, 8. 6. 1985, p. 1.